Case 1:20-cv-01492-STV Document 38 Filed 02/11/21 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-01492-STV

FUEL AUTOMATION STATION LLC,

       Plaintiff,

v.

FRAC SHACK INC.,

     Defendant.
______________________________________________________________________

                            MINUTE ORDER
______________________________________________________________________

Magistrate Judge Scott T. Varholak

       This civil action is before the Court sua sponte upon the Court’s review of Plaintiff’s

Complaint (the “Complaint”). [#1, 3] “A federal court must in every case, and at every

stage of the proceeding, satisfy itself as to its own jurisdiction, and the court is not bound

by the acts or pleadings of the parties.” Citizens Concerned for Separation of Church &

State v. City & Cty. of Denver, 628 F.2d 1289, 1301 (10th Cir. 1980). Accordingly, even

“[i]f the parties do not raise the question of lack of jurisdiction, it is the duty of the federal

court to determine the matter sua sponte.” Basso v. Utah Power & Light Co., 495 F.2d

906, 909 (10th Cir. 1974). Because federal courts are courts of limited jurisdiction, the

Court must “presume no jurisdiction exists absent an adequate showing by the party

invoking federal jurisdiction.” United States ex rel. Hafter v. Spectrum Emergency Care,

Inc., 190 F.3d 1156, 1160 (10th Cir.1999). Because Plaintiff invoked federal jurisdiction

by filing its Complaint in this Court, Plaintiff bears the burden to establish the Court’s
Case 1:20-cv-01492-STV Document 38 Filed 02/11/21 USDC Colorado Page 2 of 3




subject matter jurisdiction. See Merida Delgado v. Gonzales, 428 F.3d 916, 919 (10th

Cir. 2005).

       In the Complaint, Plaintiff contends that “[j]urisdiction is proper in this Court,

pursuant to 28 U.S.C. § 1332.” [#1, ¶ 7] Pursuant to 28 U.S.C. § 1332, federal district

courts have original jurisdiction over “all civil actions where the matter in controversy

exceeds the sum or value of $75,000 . . . and is between . . . citizens of different States.”

Diversity jurisdiction requires complete diversity—i.e., “no plaintiff may be a citizen of the

same state as any defendant.” Grynberg v. Kinder Morgan Energy Partners, L.P., 805

F.3d 901, 905 (10th Cir. 2015).

       Here, the Complaint is insufficient to establish complete diversity as it fails to

adequately establish the citizenship of Plaintiff Fuel Automation Station, LLC.          The

Complaint alleges that Plaintiff “is a limited liability company organized and existing under

the laws of Michigan with a principal office at 24501 Ecorse Road, Taylor, MI, 48180.”

[#1 at ¶ 1] The citizenship of unincorporated entities, such as limited liability companies,

is determined by looking to the citizenship of its members. See Americold Realty Trust

v. Conagra Foods, Inc., 136 S. Ct. 1012, 1015 (2016) (holding that citizenship of an

unincorporated entity is determined by considering the citizenship of all of the entity’s

members); Lompe v. Sunridge Partners, LLC, 818 F.3d 1041, 1046-47 (10th Cir. 2016)

(holding that "federal courts must treat LLCs as partnerships for purposes of establishing

jurisdiction"). Although Plaintiff further alleges that Plaintiff “is comprised of one member,

Simon Group Holdings I, LLC, organized under the laws of the State of Michigan and has

its principal place of business in the State of Michigan” [#1 at ¶ 4], that allegation is

insufficient to allege the citizenship of Simon Group Holdings I, LLC—and thus the



                                              2
Case 1:20-cv-01492-STV Document 38 Filed 02/11/21 USDC Colorado Page 3 of 3




citizenship of Plaintiff—for the purposes of the Court’s diversity jurisdiction. Because

Simon Group Holdings I, LLC is an unincorporated entity, its citizenship is determined by

looking to the citizenship of its members, not based upon its state of organization and

principal place of business. See Americold Realty Trust, 136 S. Ct. at 1015. Thus, where

the members of an unincorporated entity party are themselves unincorporated entities,

the chain of membership must be traced until the chain reaches a natural person or

corporation.

      Accordingly, IT IS ORDERED that, on or before February 18, 2021, Plaintiff shall

file a supplemental statement of jurisdiction that identifies all of the members of Simon

Group Holdings I, LLC and the citizenship of those members. To the extent any of the

members of Simon Group Holdings I, LLC are themselves unincorporated entities, the

chain of membership must be traced until the chain reaches a natural person or

corporation.



DATED: February 11, 2021                       BY THE COURT:

                                               s/Scott T. Varholak
                                               United States Magistrate Judge




                                           3
